DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-18 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 10-12, 15-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US# 2018/0124633 hereinafter referred to as Hwang).

	RE Claim 1, Hwang discloses a method, comprising: 
	obtaining, by a second terminal (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), first information, wherein the first information indicates a See Hwang [0077] – information for mapping priority to logical channels); and 
	sending, by the second terminal to a first terminal based on the correspondence, a downlink data packet on the downlink D2D bearer corresponding to the downlink QoS flow, wherein the downlink data packet is carried on the downlink QoS flow (See Hwang [0077], [0122] - classifies an IP flow as an EPS bearer in DL traffic to the remote UE according to a TFT or a service data flow (SDF); relay UE changes an IP destination address in an IP layer in operation 720, and transmits the data to the remote UE through PC-5 in operation 722).

	RE Claim 2, Hwang discloses a method, as set forth in claim 1 above, wherein obtaining, by the second terminal, the first information comprises: 
	receiving, by the second terminal, the first information configured by a wireless access device serving the second terminal or a core network device serving the second terminal (See Hwang [0117] – correspondence information sent to relay UE); or 
	obtaining, by the second terminal, the first information configured by the second terminal (See Hwang [0080]-[0093] – using received policy information, relay UE adjusts mapping (i.e. priority, port, etc…) accordingly); or 
	reading, by the second terminal, the first information preset in the second terminal (See Hwang [0077] – information provided to all UEs (fixed)).
 
Claim 3, Hwang discloses a method, as set forth in claim 1 above, wherein the downlink data packet comprises an identifier of the downlink QoS flow (See Hwang [0079], [0133]; FIG 9 – utilizing port #’s corresponding to priority) or an identifier of the first terminal (See Hwang [0079], [0133]; FIG 9 – relay UE changes IP address to remote UE).

	RE Claim 5, Hwang discloses a method, comprising: 
	receiving, by a second terminal (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), a first uplink data packet sent by a first terminal (See Hwang FIG 1; [0009]-[0010] – relay UE providing relay to network for remote UE); and 
	sending, by the second terminal based on a correspondence, a second uplink data packet to a wireless access device serving the second terminal (See Hwang [0077] – information for mapping priority to logical channels (for both UL and DL)), wherein the correspondence is between an uplink quality of service (QoS) flow required by the first uplink data packet and an uplink radio bearer corresponding to the QoS flow (See Hwang [0077] - When UL traffic is transmitted to a relay UE from a remote UE, a received MAC PDU includes a logic channel ID in its header, and a D2D AS or a PDCP of the relay UE transmits this information (estimated by a logic channel in the received MAC PDU) to a higher layer of the relay UE. The higher layer is aware of in advance mapping information between a priority and a logic channel ID), and the second uplink data packet comprises a part or all of the first uplink See Hwang FIG 1; [0077] – relay UE providing relay service to remote UE which forwards a part or all of received packets from the remote UE).

	RE Claim 6, Hwang discloses a method, as set forth in claim 5 above, further comprising: 
	receiving, by the second terminal, third information configured by the wireless access device or a core network device, wherein the third information indicates the correspondence between the uplink QoS flow and the uplink radio bearer (See Hwang [0117] – correspondence information sent to relay UE); or 
	receiving, by the second terminal, fourth information configured by the wireless access device or the core network device, wherein the fourth information indicates a correspondence between a downlink QoS flow and a downlink radio bearer, and the fourth information is used to determine the third information (See Hwang [0080]-[0093] – using received policy information, relay UE adjusts mapping (i.e. priority, port, etc…) accordingly); or 
	reading, by the second terminal, the correspondence that is between the uplink QoS flow and the uplink radio bearer and that is preset on the second terminal (See Hwang [0077] – information provided to all UEs (fixed)).

	RE Claim 7, Hwang discloses a method, as set forth in claim 5 above, wherein the first uplink data packet comprises an identifier of the QoS flow required by the first uplink data packet or an identifier of the first terminal (See Hwang [0079], FIG 9 – When UL traffic is transmitted to a relay UE from a remote UE, a received MAC PDU includes a logic channel ID in its header; [0207] – i.e. source address).

	RE Claim 8, Hwang discloses a method, as set forth in claim 5 above, wherein the second uplink data packet further comprises an identifier of the QoS flow required by the first uplink data packet (See Hwang [0120] – generates packet including associated QoS parameters) or an identifier of the first terminal (See Hwang [0207] – i.e. source address).

	RE Claim 10, Hwang discloses a second terminal, comprising: 
	A processor (See Hwang FIG 29); and 
	A non-transitory memory having instructions that are executable by the processor (See Hwang FIG 29), wherein the instructions comprise instructions for:
	obtaining first information (See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), wherein the first information indicates a correspondence between a downlink quality of service (QoS) flow and a downlink device-to-device (D2D) bearer (See Hwang [0077] – information for mapping priority to logical channels); and 
	sending to a first terminal based on the correspondence, a downlink data packet on the downlink D2D bearer corresponding to the downlink QoS flow, wherein the downlink data packet is carried on the downlink QoS flow (See Hwang [0077], [0122] - classifies an IP flow as an EPS bearer in DL traffic to the remote UE according to a TFT or a service data flow (SDF); relay UE changes an IP destination address in an IP layer in operation 720, and transmits the data to the remote UE through PC-5 in operation 722).

	RE Claim 11, Hwang discloses a second terminal, as set forth in claim 10 above, wherein obtaining the first information comprises: 
	receiving, by the second terminal, the first information configured by a wireless access device serving the second terminal or a core network device serving the second terminal (See Hwang [0117] – correspondence information sent to relay UE); or 
	obtaining, by the second terminal, the first information configured by the second terminal; or 
	reading, by the second terminal, the first information preset in the second terminal (See Hwang [0077] – information provided to all UEs (fixed)).
 
	RE Claim 12, Hwang discloses a second terminal, as set forth in claim 10 above, wherein the downlink data packet comprises an identifier of the downlink QoS flow (See Hwang [0079], [0133]; FIG 9 – utilizing port #’s corresponding to priority) or an identifier of the first terminal (See Hwang [0079], [0133]; FIG 9 – relay UE changes IP address to remote UE).

	RE Claim 15, Hwang discloses a second terminal, comprising: 
	A processor (See Hwang FIG 29); and 
	A non-transitory memory having instructions that are executable by the processor (See Hwang FIG 29), wherein the instructions comprise instructions for:
See Hwang FIG 1; [0009]-[0010] – relay UE (“UE-to-Network Relay”)), sent by a first terminal (See Hwang FIG 1; [0009]-[0010] – relay UE providing relay to network for remote UE); and 
	Sending based on a correspondence, a second uplink data packet to a wireless access device serving the second terminal (See Hwang [0077] – information for mapping priority to logical channels (for both UL and DL)), wherein the correspondence is between an uplink quality of service (QoS) flow required by the first uplink data packet and an uplink radio bearer corresponding to the QoS flow (See Hwang [0077] - When UL traffic is transmitted to a relay UE from a remote UE, a received MAC PDU includes a logic channel ID in its header, and a D2D AS or a PDCP of the relay UE transmits this information (estimated by a logic channel in the received MAC PDU) to a higher layer of the relay UE. The higher layer is aware of in advance mapping information between a priority and a logic channel ID), and the second uplink data packet comprises a part or all of the first uplink data packet (See Hwang FIG 1; [0077] – relay UE providing relay service to remote UE which forwards a part or all of received packets from the remote UE).

	RE Claim 16, Hwang discloses a second terminal, as set forth in claim 15 above, wherein the instructions further comprise: 
	receiving third information configured by the wireless access device or a core network device, wherein the third information indicates the correspondence between the uplink QoS flow and the uplink radio bearer (See Hwang [0117] – correspondence information sent to relay UE).

	RE Claim 17, Hwang discloses a second terminal, as set forth in claim 15 above, wherein the instructions further comprise:  
	Receiving fourth information configured by the wireless access device or the core network device, wherein the fourth information indicates a correspondence between a downlink QoS flow and a downlink radio bearer, and the fourth information is used to determine the third information (See Hwang [0080]-[0093] – using received policy information, relay UE adjusts mapping (i.e. priority, port, etc…) accordingly; [0127] – also, the fourth information can be the same as the third information).

	RE Claim 18, Hwang discloses a second terminal, as set forth in claim 15 above, wherein the instructions further comprise:  
	reading the correspondence that is between the uplink QoS flow and the uplink radio bearer and that is preset on the second terminal (See Hwang [0077] – information provided to all UEs (fixed)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 9, 13-14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang et al. (US# 2018/0124633 hereinafter referred to as Hwang) in view of Sfar (US# 2012/0099531).

	RE Claim 4, Hwang discloses a method, as set forth in claim 1 above. Hwang does not specifically disclose wherein the downlink data packet is a radio resource control (RRC) message; and wherein: 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal.
	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and wherein: 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal (See Sfar [0056], [0070] – RRC encapsulated in PDCP with indication of RRC); or 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal (See Sfar [0058], [0066] – RRC encapsulated in RLC with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, wherein the downlink data packet is a radio resource control (RRC) message; and wherein: 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

	RE Claim 9, Hwang discloses a method, as set forth in claim 5 above. Hwang does not specifically disclose wherein the first uplink data packet is a radio resource control (RRC) message; and wherein: 
	the first uplink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the first uplink data packet is a RRC message sent by the first terminal to the wireless access device; or 
	the first uplink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by the first terminal to the wireless access device.
	However, Sfar teaches of wherein the first uplink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and wherein: 
	the first uplink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the first uplink data packet is a RRC message sent by the first terminal to See Sfar [0056], [0070] – RRC encapsulated in PDCP with indication of RRC); or 
	the first uplink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the first uplink data packet is an RRC message sent by the first terminal to the wireless access device (See Sfar [0058], [0066] – RRC encapsulated in RLC with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, wherein the first uplink data packet is a radio resource control (RRC) message; and wherein: 
	the first uplink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the first uplink data packet is a RRC message sent by the first terminal to the wireless access device; or 
	the first uplink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by the first terminal to the wireless access device, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

	RE Claim 13, Hwang discloses a second terminal, as set forth in claim 10 above. Hwang does not specifically disclose wherein the downlink data packet is a radio resource control (RRC) message; and 

	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal (See Sfar [0056], [0070] – RRC encapsulated in PDCP with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, wherein the downlink data packet is a radio resource control (RRC) message; and 
	the downlink data packet is encapsulated in a packet data convergence protocol (PDCP) data packet, and the PDCP data packet comprises information indicating that the downlink data packet is a RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).

Claim 14, Hwang discloses a second terminal, as set forth in claim 10 above. Hwang does not specifically disclose wherein the downlink data packet is a radio resource control (RRC) message; and 
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal.
	However, Sfar teaches of wherein the downlink data packet is a radio resource control (RRC) message (See Sfar [0056], [0058] – RRC message); and
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal (See Sfar [0058], [0066] – RRC encapsulated in RLC with indication of RRC).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the flow to bearer correspondence system, as disclosed in Hwang, wherein the downlink data packet is a radio resource control (RRC) message; and
	the downlink data packet is encapsulated in a radio link control (RLC) data packet, HW 85361747US05-48-and the RLC data packet comprises information indicating that the downlink data packet is an RRC message sent by a wireless access device to the first terminal, as taught in Sfar. One is motivated as such in order to allow for better quality of service and continuity in the wireless network (See Sfar [0009]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVE R YOUNG/Primary Examiner, Art Unit 2477